VOYA LETTERHEAD U.S. LEGAL/PRODUCT FILING UNIT ONE ORANGE WAY, C2N WINDSOR, CT 06094-4774 J. NEIL MCMURDIE SENIOR COUNSEL PHONE: (860) 580-2824 | EMAIL: NEIL.MCMURDIE@VOYA.COM April 13, 2015 EDGARLINK U. S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Voya Insurance and Annuity Company Prospectus Title: Voya Fixed Account I File No. : 333-133076 Withdrawal of Post-Effective Amendment No. 7 to the Registration Statement on Form S-3 Rule 477 Filing Dear Ladies and Gentlemen: On April 8, 2015, the above-named Registrant submitted for filing, pursuant to the Securities Act of 1933 (the “33 Act”), Post-Effective Amendment No. 7 to Registration Statement on Form S-3 (File No. 333-133076). We respectfully request withdrawal of Post-Effective Amendment No. 7, pursuant to Rule 477 under the 33 Act. No securities were sold in connection with this Post-Effective Amendment, and a new registration statement for the securities covered by the above-referenced registration statement will be filed in the near future pursuant to Rule 415(5) of the 33Act. Please call me with your questions or comments. Sincerely, /s/ J. Neil McMurdie J. Neil McMurdie RETIREMENT | INVESTMENTS | INSURANCE Voya.com Voya Logo
